Citation Nr: 1024317	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a scar on the 
right temporal parietal area of the skull, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable evaluation for 
service-connected recurrent chronic cephalgia.

4.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.

5.  Entitlement to service connection for arthritis of the 
spine, to include as secondary to the service-connected 
lumbar strain.

6.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the service-connected 
lumbar strain.

7.  Entitlement to service connection for IgA nephropathy and 
glomerulonephritis, claimed as a kidney disability, to 
include as secondary to the service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In October 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board notes that the March 2010 supplemental statement of 
the case refers to several pieces of medical evidence that 
are not of record.  Specifically, VA medical records from 
September 16, 2006, to the present are noted to be included 
in the evidence that was considered at the time, and VA 
medical evidence from this period is discussed as being 
pertinent to the Veteran's claims.  However, other than a 
December 2008 VA examination report, the most recent VA 
medical records that have been associated with the claims 
folder are from September 2006.  Because this evidence is 
necessary in order to decide the Veteran's claims, a remand 
to obtain these records is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
medical records from September 2006 
through the present, and ensure that those 
copies are associated with the claims 
file.

2.  After the development requested above 
has been completed, and after any 
additional development that is 
appropriate, again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


